  Case 20-10814        Doc 16       Filed 04/24/20 Entered 04/24/20 13:12:31          Desc Main
                                      Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re:                          )
ANNE CAHILL                     )                                            Chapter 13
                                )                                            Case No.: 20-10814
       Debtor                   )

                       DEBTOR’S MOTION TO WITHDRAW DOCUMENT

       NOW COMES the Debtor and respectfully request that the Court enter an Order deeming
Debtor’s Objection to Creditor’s Claim [DE 15] be deemed withdrawn and of no effect. In further
support, Debtor states as follows:

   1. Creditor corrected the arrears amount to $0 with their amended filing on April 24, 2020. [Claim
      2].

   2. Debtor believes and therefor avers that none will be prejudiced hereby.


WHEREFORE, Debtor hereby requests than Document 15 be deemed withdrawn.

                                                     Respectfully submitted,
                                                     Anne Cahill
                                                     by her attorney,

                                                     /s/ Ira H. Grolman
                                                     Ira H. Grolman (BBO 556709)
                                                     Grolman LLP
Date: April 24, 2020                                 29 Stanhope St.
                                                     Boston, MA 02116
                                                     (617) 859-8966
  Case 20-10814       Doc 16     Filed 04/24/20 Entered 04/24/20 13:12:31               Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       On this day, April 24, 2020, I certify that I served or caused to be served a true and accurate
copy of this document on the Chapter 13 Trustee, the United States Trustee, and on the Debtor and
TD Auto Finance, LLC, at Martin A. Mooney, Esq., by ECF.

                                                       /s/Ira H. Grolman
                                                       Ira H. Grolman
